Title: To Alexander Hamilton from John Armstrong, [17 September 1791]
From: Armstrong, John
To: Hamilton, Alexander


[Fort Washington,Territory Northwest of the River Ohio,September 17, 1791]
Dear Sir:
Permit me Sir to intrude so fancy to call your attention for a moment on a subject that to me is very interesting. In a report I made to Gel. Knox the 21st of February last a copy of which I am told was sent to your Office, I stated some facts relative to the Conduct of the late contractors, and having since learnt that they have by some means procured certificates contradicting this report, I therefore concieve it necessary to inform you that when called on I can Support the facts therein stated by the Testimony of Captain Beatty, Captain Strong Lt Sedam Lt Kingsbury & in short almost every Officer in the Rgt. Major Ferguson to whom I showed a copy of that Report in reply to that part wherein I speak of the due bills, Says he always compeled the contractors to pay the Articles on Soap in Lieu thereof. I wrote General Knox more fully on the Subject on the 15th. July, but perhaps that letter may have miscarried. Major Hamtramck who was commanding Officer at Post Vincennes informs me that Messrs Elliot & Williams directed their agent to call on him to certify that the troops had been well furnished, which certificate he refused giving as the troops had often been on half allowence. Their agent was also requested to take his deposition before a Magistrate on this Subject, but he had too just a sense of their rights to do so.
It will appear by the Merchants books at Fort Washington that during the last Summer they sold to the Individual Soldiers more than Six thousend weight of Bacon beef &c. It is therefore evident if the Soldiers had drawn their rations they could have had no use for that quantity, this proves also that there was plenty of provisions to be had & I believe it was offerd the contractors at a time when the troops were in a sterving condition as mentioned in my report. I have in my possession an account renderd by the contracters wherein I stend charged 22/6 pr. hundrid for flour & 7/6 pr Gallon for whisky as mentiond in my report. It is a fact Sir that every imposition has been played off against the Soldiery, & that they have been the continual Subject of Speculation.
